DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 13, and 17 objected to because of the following informalities:  claim 1 line 6 recites the limitation "of different states of the VRU." It should read "different states of the VRU;".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 12, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 & 20 recites the limitation “The method of claim 1” and “The system of claim 17, wherein a vehicle control system receives the command.” This limitation lacks antecedent basis. It is unclear if this command is intended to be the outputted probability of claim 1. 
Claim 12 recites the limitation “wherein the model is applicable in a plurality of domains without a need for domain-specific training data.” It is unclear what is meant by this statement. Examiner interprets “domain” as application domains. For example, application domains can include intelligent vehicles, social robotics, and surveillance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooij ("Context-Based Path Prediction for Targets with Switching Dynamics").
Regarding claim 1, Kooij teaches
A method comprising: 
receiving an image depicting a vulnerable road user (VRU); see at least pg. 12 “5.1 Pedestrian Dataset” where, for VRU path prediction, the dataset includes images of the pedestrians using a stereo camera mounted in a vehicle.
inputting at least a portion of the image into a model; see at least pg. 3 paragraphs 2-4 where images are used to estimate the state of a VRU. Images are input into a SLDS (Switching Linear Dynamical System) which is a type of DBN (Dynamic Bayesian Network) which can model multiple possible dynamics. Also see at least pg. 4 “3 Proposed Approach” where, in order to predict the path of the VRU, interaction with the dynamic environment, the relation of the VRU to the static environment, and the VRU’s observed behavior are inputted into an SLDS.
receiving, as output from the model, a plurality of probabilities describing the VRU, each of the probabilities corresponding to a probability for each of a plurality of different states of the VRU. 
determining, based on at least two or more of the plurality of probabilities, a probability that the VRU will exhibit a behavior; and outputting the probability that the VRU will exhibit the behavior to a control system. 
See at least FIG. 2 and pg. 5 where the future position(s) of the VRU is predicted using a SLDS. Also see at least pg. 8 “3.3 Context for VRU Motion” where, for VRU path prediction, four context cues are considered which affect the probability of switching dynamics of the VRU. These include dynamic environment (a possible collision course between the VRU and the ego-vehicle), static environment (location of the VRU in the scene relative to the main infrastructure), and object context (indicating if the VRU’s current actions provide insight in the VRU’s intention, and whether the VRU performed the relevant actions in the past). These cues are “factorized in several discrete transition probabilities,” which are expressed in Equation 19.
 Also see at least pg. 14 “5.4.1 Pedestrian Scenario” where the probability that the VRU will stop at a curb or cross the road may be determined. Also see at least FIG. 11 and pg. 18 “6.1.3 Comparison Over Time” where FIG. 11(a) and FIG. 11(c) represent the probability that a VRU will stop, at a given time, according to different scenarios. For example, FIG. 11(a) shows the probability that the VRU does not see the vehicle and crosses the roadway without seeing the approaching vehicle. FIG. 11(c), shows the probability that the VRU is aware of the vehicle and will stop before entering the roadway.
	Lastly, see at least pg. 22 second paragraph where an emergency control strategy of the vehicle is performed according to VRU behavior.


Regarding claim 2, Kooij teaches
The method of claim 1, wherein the behavior is the VRU continuing on a current path, and wherein the method further comprises: 
determining, based on at least two or more of the plurality of probabilities, a probability that the VRU is distracted, wherein determining the probability that the VRU will continue on the current path is based on the probability that the VRU is distracted. See at least FIG. 11(a) and pg. 18 “6.1.3 Comparison Over Time” where the VRU approaches the curb and shows no sign of slowing down, based on the probabilities calculated regarding the pedestrian awareness, interaction, and spatial layout. For example, on pg. 8 “3.3 Context for VRU Motion”, the probabilities calculated according to Equation 19 take into account the context cues such as the VRU’s awareness (e.g. line of gaze) and the VRU’s intention (e.g. signaling direction).

Regarding claim 3, Kooij teaches
The method of claim 2,
wherein determining, based on at least two or more of the plurality of probabilities, the probability that the VRU is distracted comprises: 
determining that a given probability of the plurality of probabilities has a conditional independency, where the given probability exceeds a threshold; and see at least FIG. 5 and pg. 9 second paragraph where the three types of context observables (EDYN, ESTAT, EACT) are conditionally independent. According to FIG. 5, ZtACT is equal to EtACT which represent the objects behavior, such as how the VRU acts.
responsive to determining that the given probability exceeds the threshold, determining the probability that the VRU is distracted by using the given probability to the exclusion of at least one other probability of the plurality of probabilities. See at least FIG. 6b (included below) and pg. 14 “5.4.1 Pedestrian Scenario” where, considering head observation HO, it is determined that the pedestrian (VRU) does not recognize an approaching vehicle (VRU is distracted) when the VRU’s head orientation angle exceeds the threshold of +/-45 degrees around angle 0 degrees. Also see at least pg. 18 “6.1.3 Comparison Over Time” where the pedestrian crosses the roadway in a critical situation without seeing the approaching vehicle and the model has a very low stopping probability. Also see at least pg. 15 “6 Experiments” where sequences from anomalous sub-scenarios are excluded from the training data.

    PNG
    media_image1.png
    447
    704
    media_image1.png
    Greyscale

	
Regarding claim 4, Kooij teaches
	The method of claim 3, further comprising: determining the at least one other probability of the plurality of probabilities that is excluded based on a data structure that defines the conditional independency. See at least pg. 15 “6 Experiments” where sequences from anomalous sub-scenarios are excluded from the training data. Also see at least pg. 9 second paragraph where EACT (VRU’s current actions, such as VRU’s awareness) is conditionally independent.

Regarding claim 5, Kooij teaches
The method of claim 1, wherein the model is a probabilistic graphical model. See at least FIG. 3 and pg. 6 third paragraph on the right column, where the model is a DBN (Dynamic Bayesian Network) which is a probabilistic graphical model.

Regarding claim 6, Kooij teaches
The method of claim 4, wherein the probabilistic graphical model is at least one of a Markov network and a Bayesian network. See preceding logic for claim 5 where the probabilistic graphical model is a Bayesian network.


	Regarding claim 10, Kooij teaches
	The method of claim 1, wherein the model is either a neural network or a probabilistic graphical model. See at least FIG. 3 and pg. 6 third paragraph on the right column, where the model is a DBN (Dynamic Bayesian Network) which is a probabilistic graphical model.

	Regarding claim 12, Kooij teaches
	The method of claim 1, wherein the model is applicable in a plurality of domains without a need for domain-specific training data. See at least Abstract where the model is applicable in the Intelligent Vehicles domain. Also see at least pg. 2 second paragraph on the right column where the model may be applied to other application domains, such as robot navigation in human-inhabited environments. “Our method also does not prohibit the use of other sensors or computer vision methods than the ones considered here.”

	Regarding claim 13, Kooij teaches
	A non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to: see at least pg. 22 second paragraph where the vehicle includes a switch for an emergency control strategy. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included a non-transitory computer-readable medium comprising memory with instructions encoded thereon in order to perform the emergency control strategy of the vehicle.
receive an image depicting a vulnerable road user (VRU); input at least a portion of the image into a model; receive, as output from the model, a plurality of probabilities describing the VRU, each of the probabilities corresponding to a probability for each of a plurality of different states of the VRU. determine, based on at least two or more of the plurality of probabilities, a probability that the VRU will exhibit a behavior; and output the probability that the VRU will exhibit the behavior to a control system. See preceding logic for claim 1.

	Regarding claim 14, Kooij teaches
	The non-transitory computer-readable medium of claim 13, wherein the behavior is the VRU continuing on a current path, and wherein the instructions further comprise instructions to determine, based on at least two or more of the plurality of probabilities, a probability that the VRU is distracted, wherein determining the probability that the VRU will continue on the current path is based on the probability that the VRU is distracted. See preceding logic for claim 2.

	Regarding claim 15, Kooij teaches
	The non-transitory computer-readable medium of claim 14, wherein the instructions to determine, based on at least two or more of the plurality of probabilities, the probability that the VRU is distracted comprise instructions to: determine that a given probability of the plurality of probabilities has a conditional independency, where the given probability exceeds a threshold; and responsive to determining that the given probability exceeds the threshold, determine the probability that the VRU is distracted by using the given probability to the exclusion of at least one other probability of the plurality of probabilities. See preceding logic for claim 3.
	
	Regarding claim 16, Kooij teaches
	The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise instructions to determine the at least one other probability of the plurality of probabilities that is excluded based on a data structure that defines the conditional independency. See preceding logic for claim 4.

	Regarding claim 17, Kooij teaches
	A system comprising: memory with instructions encoded thereon; and one or more processors that, when executing the instructions, are caused to perform operations comprising: receiving an image depicting a vulnerable road user (VRU); inputting at least a portion of the image into a model; receiving, as output from the model, a plurality of probabilities describing the VRU, each of the probabilities corresponding to a probability for each of a plurality of different states of the VRU. Determining, based on at least two or more of the plurality of probabilities, a probability that the VRU will exhibit a behavior; and outputting the probability that the VRU will exhibit the behavior to a control system. See preceding logic for claim 1 and 13.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooij as applied to claim 1 above, and further in view of Kario (US20220227367A1).
Regarding claim 7, Kooij teaches
The method of claim 1, further comprising: determining a confidence score corresponding to the probability; see at least FIG. 6(b) and pg. 14 first paragraph where the head observation HOt contains the orientation confidences of the selected region.
 Kooij teaches all of the elements of the current invention as stated above except
outputting the confidence score to the control system with the probability that the VRU will exhibit the behavior. 
Kario teaches it is known to provide the above elements. See at least [0280] where the system determines that one or more navigational constraints may be suspended, altered, or otherwise relaxed. For example, the at least one navigational constraint relaxation factor may include a determination (based on image analysis) that the eyes of a pedestrian are looking in a direction of the host vehicle. In this case, it can be more safely assumed that the pedestrian is aware of the host vehicle and a confidence level may be higher that the pedestrian will not engage in unexpected actions that cause the pedestrian to move into a path of the host vehicle. 
According to FIG. 14 and [0282], based on the detected constraint relaxation factor, a navigational action for the host vehicle may be determined.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kooij to incorporate the teachings of Kario and provide the method further comprising: determining a confidence score corresponding to the probability; and outputting the confidence score to the control system with the probability that the VRU will exhibit the behavior. In doing so, this “may allow processing unit 110 to reduce the probability of missing (e.g., not identifying) a candidate object representing a vehicle or pedestrian.” Further, when it is determined that the eyes of the pedestrian are looking a direction of the host vehicle, “it may more safely be assumed that the pedestrian is aware of the host vehicle.” [0280]

Regarding claim 8, Kooij in view of Kario teaches
The method of claim 7, wherein the probability that the VRU will exhibit the behavior is determined based on a posterior predictive distribution of possible outcomes, and wherein the confidence score is determined based on a spread of the posterior predictive distribution.
See at least Kooij FIG. 15(e) which shows marginal posterior distributions of the latent variables in the full model over time. “Probabilities range from 0 (black) to 1 (white). Variable labels are True and False, and straight and turning.” Also see at least FIG. 2 and pg. 6 second paragraph on the right column where “during inference the uncertainty propagates from the observables to these variables, resulting in posterior distributions that assign real-valued probabilities to the possible contextual configurations.” Also see at least pg. 6-7 where posterior distributions are used in the filtering procedure which consists of three steps for each time instance: predict, update, and collapse. “These steps will also be used for predicting the target’s future path for a given prediction horizon.”

Regarding claim 9, Kooij teaches
The method of claim 1, wherein a vehicle control system receives the command, and wherein the vehicle control system determines whether to disregard the command based on the confidence score. See at least pg. 18 “6.1.3 Comparison Over Time” where “observed motion dynamics can disambiguate low-level head orientation estimation.” Also see at least pg. 15 “6 Experiments” where sequences from anomalous sub-scenarios are always excluded from the training data. Also see at least pg. 22 second paragraph where anomalous sub-scenarios predict positions with lower likelihood than for normal sub-scenarios, therefore they can be used to detect anomalous behavior and transmitted to a control system of a vehicle. 
See at least Kario FIG. 14 and [0282], where, based on the detected constraint relaxation factor, a navigational action for the host vehicle may be determined.



	Regarding claim 18, Kooij in view of Kario teaches
	The system of claim 17, the operations further comprising: determining a confidence score corresponding to the probability; and outputting the confidence score to the control system with the probability that the VRU will exhibit the behavior. See preceding logic for claim 7.

	Regarding claim 19, Kooij in view of Kario teaches
	The system of claim 17, the operations further comprising: determining a confidence score corresponding to the probability; and outputting the confidence score to the control system with the probability that the VRU will exhibit the behavior. See preceding logic for claim 8.

Regarding claim 20, Kooij teaches
	The system of claim 17, wherein a vehicle control system receives the command, and wherein the vehicle control system determines whether to disregard the command based on the confidence score. See preceding logic for claim 9.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooij as applied to claim 1 above, and further in view of Jaenisch (US11436537B2).
Regarding claim 1, Kooij teaches
The method of claim 10, Kooij teaches all of the elements of the current invention as stated above except
further comprising: determining which of a neural network or a probabilistic graphical model will yield a better accuracy of the output; and selecting the model to be, of the neural network and the probabilistic graphical model, the one that will yield the better accuracy of the output.
Jaenisch teaches it is known to provide the above elements. See at least Col. 2 lines 60-67 where examples of ML techniques that may be used include Convolutional Neural Network (CNN) and Bayesian Belief Network (BBN). Also see at least FIG. 6 and Col. 7 lines 9-46 where a process 600 generates a ranked list of the trained ML techniques (such as the CNN and BBN) based on the testing accuracy and training accuracy. The process 600 may operate using the highest ranked ML technique to operate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kooij to incorporate the teachings of Jaenisch. In doing so, this method can be used to “reduce an amount of training data, increase an accuracy of the ML technique, and prioritizing accuracy of classification into a specified class over accuracy of classification into another class” (Col. 2, lines 26-31).




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./8/31/22Examiner, Art Unit 3661       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661